UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 Form 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 1, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-16485KRISPY KREME DOUGHNUTS, INC.(Exact name of registrant as specified in its charter) North Carolina 56-2169715 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 370 Knollwood Street, 27103 Winston-Salem, North Carolina (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(336) 725-2981 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer þ Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ Number of shares of Common Stock, no par value, outstanding as ofAugust 27, 2010: 67,456,197. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 3 PART I - FINANCIAL INFORMATION 4 Item 1. FINANCIAL STATEMENTS 4 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 54 Item 4. CONTROLS AND PROCEDURES 54 PART II - OTHER INFORMATION 54 Item 1. LEGAL PROCEEDINGS 54 Item 1A. RISK FACTORS 55 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 55 Item 3. DEFAULTS UPON SENIOR SECURITIES 55 Item 4. (REMOVED AND RESERVED) 55 Item 5. OTHER INFORMATION 55 Item 6. EXHIBITS 55 SIGNATURES 56 2 As used herein, unless the context otherwise requires, “Krispy Kreme,” the “Company,” “we,” “us” and “our” refer to Krispy Kreme Doughnuts, Inc. and its subsidiaries. References to fiscal 2011 and fiscal 2010 mean the fiscal years ended January 30, 2011 and January 31, 2010, respectively. FORWARD-LOOKING STATEMENTS This quarterly report contains forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that relate to our plans, objectives, estimates and goals. Statements expressing expectations regarding our future and projections relating to products, sales, revenues, costs and earnings are typical of such statements, and are made under the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on management’s beliefs, assumptions and expectations of our future economic performance, considering the information currently available to management. These statements are not statements of historical fact. Forward-looking statements involve risks and uncertainties that may cause our actual results, performance or financial condition to differ materially from the expectations of future results, performance or financial condition we express or imply in any forward-looking statements. The words “believe,” “may,” “could,” “will,” “should,” “anticipate,” “estimate,” “expect,” “intend,” “objective,” “seek,” “strive” or similar words, or the negative of these words, identify forward-looking statements. Factors that could contribute to these differences include, but are not limited to: the quality of Company and franchise store operations; our ability, and our dependence on the ability of our franchisees, to execute on our and their business plans; our relationships with our franchisees; our ability to implement our international growth strategy; our ability to implement our new domestic operating model; political, economic, currency and other risks associated with our international operations; the price and availability of raw materials needed to produce doughnut mixes and other ingredients; compliance with government regulations relating to food products and franchising; our relationships with off-premises customers; our ability to protect our trademarks and trade secrets; restrictions on our operations and compliance with covenants contained in our secured credit facilities; changes in customer preferences and perceptions; risks associated with competition; and other factors in Krispy Kreme’s periodic reports and other information filed with the Securities and Exchange Commission (the “SEC”), including under Part I, Item 1A, “Risk Factors,” in the Company’s Annual Report on Form 10-K for the fiscal year ended January 31, 2010 (the “2010 Form 10-K”). All such factors are difficult to predict, contain uncertainties that may materially affect actual results and may be beyond our control. New factors emerge from time to time, and it is not possible for management to predict all such factors or to assess the impact of each such factor on the Company. Any forward-looking statement speaks only as of the date on which such statement is made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made. We caution you that any forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to differ materially from the facts, results, performance or achievements we have anticipated in such forward-looking statements except as required by the federal securities laws. 3 PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS. Page Index to Financial Statements Consolidated statement of operations for the three and six months ended August 1, 2010 and August 2, 2009 5 Consolidated balance sheet as of August 1, 2010 and January 31, 2010 6 Consolidated statement of cash flows for the six months ended August 1, 2010 and August 2, 2009 7 Consolidated statement of changes in shareholders’ equity for the six months ended August 1, 2010 and August 2, 2009 8 Notes to financial statements 9 4 KRISPY KREME DOUGHNUTS, INC. CONSOLIDATED STATEMENT OF OPERATIONS(Unaudited) Three Months Ended Six Months Ended August 1, August 2, August 1, August 2, 2010 2009 2010 2009 (In thousands, except per share amounts) Revenues $ 87,932 $ 82,730 $ 180,049 $ 176,150 Operating expenses: Direct operating expenses (exclusive of depreciation and amortization shown below) 76,938 71,258 153,981 148,226 General and administrative expenses 4,926 4,817 10,676 11,131 Depreciation and amortization expense 1,937 1,999 3,801 3,992 Impairment charges and lease termination costs (216 ) 1,456 1,083 3,813 Other operating (income) and expense, net 192 257 298 267 Operating income 4,155 2,943 10,210 8,721 Interest income 82 14 122 28 Interest expense (1,567 ) (2,312 ) (3,438 ) (6,129 ) Equity in income (losses) of equity method franchisees (165 ) (214 ) 181 (113 ) Other non-operating income and (expense), net 81 (500 ) 162 (500 ) Income (loss) before income taxes 2,586 (69 ) 7,237 2,007 Provision for income taxes 379 88 562 296 Net income (loss) $ 2,207 $ (157 ) $ 6,675 $ 1,711 Earnings per common share: Basic $ 0.03 $ - $ 0.10 $ 0.03 Diluted $ 0.03 $ - $ 0.10 $ 0.03 The accompanying notes are an integral part of the financial statements. 5 KRISPY KREME DOUGHNUTS, INC. CONSOLIDATED BALANCE SHEET(Unaudited) August 1, January 2010 2010 (In thousands) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 21,235 $ 20,215 Receivables 19,172 17,839 Receivables from equity method franchisees 604 524 Inventories 14,427 14,321 Other current assets 5,781 6,324 Total current assets 61,219 59,223 Property and equipment 71,252 72,527 Investments in equity method franchisees 1,089 781 Goodwill and other intangible assets 23,816 23,816 Other assets 10,548 8,929 Total assets $ 167,924 $ 165,276 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ 686 $ 762 Accounts payable 6,100 6,708 Accrued liabilities 27,362 30,203 Total current liabilities 34,148 37,673 Long-term debt, less current maturities 41,181 42,685 Other long-term obligations 19,807 22,151 Commitments and contingencies SHAREHOLDERS’ EQUITY: Preferred stock, no par value - - Common stock, no par value 368,131 366,237 Accumulated other comprehensive loss (73 ) (180 ) Accumulated deficit (295,270 ) (303,290 ) Total shareholders’ equity 72,788 62,767 Total liabilities and shareholders’ equity $ 167,924 $ 165,276 The accompanying notes are an integral part of the financial statements. 6 KRISPY KREME DOUGHNUTS, INC. CONSOLIDATED STATEMENT OF CASH FLOWS(Unaudited) Six Months Ended August 1, August 2, 2010 2009 (In thousands) CASH FLOW FROM OPERATING ACTIVITIES: Net income $ 6,675 $ 1,711 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 3,801 3,992 Deferred income taxes (70 ) (283 ) Impairment charges 709 1,220 Accrued rent expense (395 ) (468 ) Loss on disposal of property and equipment 279 366 Impairment of investment in equity method franchisee - 500 Unrealized loss on interest rate derivatives - 419 Share-based compensation 1,934 2,070 Provision for doubtful accounts (193 ) (91 ) Amortization of deferred financing costs 312 430 Equity in (income) losses of equity method franchisees (181 ) 113 Other (210 ) 1 Change in assets and liabilities: Receivables (1,113 ) 2,336 Inventories (106 ) 174 Other current and non-current assets (2,707 ) (545 ) Accounts payable and accrued liabilities (3,055 ) (1,414 ) Other long-term obligations (287 ) (462 ) Net cash provided by operating activities 5,393 10,069 CASH FLOW FROM INVESTING ACTIVITIES: Purchase of property and equipment (4,029 ) (4,377 ) Proceeds from disposals of property and equipment 1,268 32 Other investing activities 27 (26 ) Net cash used for investing activities (2,734 ) (4,371 ) CASH FLOW FROM FINANCING ACTIVITIES: Repayment of long-term debt (1,599 ) (20,638 ) Deferred financing costs - (954 ) Proceeds from exercise of warrants 4 - Repurchase of common shares (44 ) (24 ) Net cash used for financing activities (1,639 ) (21,616 ) Net increase (decrease) in cash and cash equivalents 1,020 (15,918 ) Cash and cash equivalents at beginning of period 20,215 35,538 Cash and cash equivalents at end of period $ 21,235 $ 19,620 The accompanying notes are an integral part of the financial statements. 7 KRISPY KREME DOUGHNUTS, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY(Unaudited) Accumulated Common Other Shares Common Comprehensive Accumulated Outstanding Stock Income (Loss) Deficit Total (In thousands) Balance at January 31, 2010 67,441 $ 366,237 $ (180 ) $ (303,290 ) $ 62,767 Effect of adoption of new accounting standard (Note 1) 1,345 1,345 Comprehensive income: Net income for the six months ended August 1, 2010 6,675 6,675 Foreign currency translation adjustment, net of income taxes of $10 15 15 Amortization of unrealized loss on interest rate derivative, net of income taxes of $60 92 92 Total comprehensive income 6,782 Exercise of warrants 4 4 Share-based compensation 29 1,934 1,934 Repurchase of common shares (12 ) (44 ) (44 ) Balance at August 1, 2010 67,458 $ 368,131 $ (73 ) $ (295,270 ) $ 72,788 Balance at February 1, 2009 67,512 $ 361,801 $ (913 ) $ (303,133 ) $ 57,755 Comprehensive income: Net income for the six months ended August 2, 2009 1,711 1,711 Foreign currency translation adjustment, net of income taxes of $20 29 29 Amortization of unrealized loss on interest rate derivative, net of income taxes of $263 403 403 Total comprehensive income 2,143 Cancellation of restricted shares (33 ) - - Share-based compensation - 2,070 2,070 Repurchase of common shares (12 ) (24 ) (24 ) Balance at August 2, 2009 67,467 $ 363,847 $ (481 ) $ (301,422 ) $ 61,944 Total comprehensive income for the three months ended August 1, 2010 and August 2, 2009 was $2.2 million and $72,000, respectively. The accompanying notes are an integral part of the financial statements. 8 KRISPY KREME DOUGHNUTS, INC. NOTES TO FINANCIAL STATEMENTS(Unaudited) Note 1 — Accounting Policies Krispy Kreme Doughnuts, Inc. (“KKDI”) and its subsidiaries (collectively, the “Company”) are engaged in the sale of doughnuts and related items through Company-owned stores. The Company also derives revenue from franchise and development fees and royalties from franchisees. Additionally, the Company sells doughnut mix, other ingredients and supplies and doughnut-making equipment to franchisees. Significant Accounting Policies BASIS OF PRESENTATION.
